Citation Nr: 1015560	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  04-42 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include major depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1978 to June 
1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for depression.  

In February 2008, the appellant testified at a Board hearing 
at the RO.  In April 2008, the Board remanded the matter for 
additional evidentiary development.  

For the reasons discussed below, another remand of this 
matter is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

The Board notes that the appellant was previously represented 
in this appeal by the American Legion.  In November 2009, the 
appellant sought to designate the Oregon Department of 
Veterans Affairs as his accredited representative, stating 
that he had relocated to Oregon.  The Board has granted his 
motion in accordance with 38 C.F.R. § 1304(b)(1)(ii) (2009).  


REMAND

Pursuant to the Board's April 2008 remand instructions, the 
appellant was afforded a VA psychiatric examination in August 
2009 for the purpose of determining whether it is at least as 
likely as not that his current psychiatric disability is 
etiologically related to his active service.

After examining the appellant and reviewing his claims 
folder, the examiner diagnosed the appellant as having major 
depression with apparent mood congruent psychotic features.  
The examiner indicated that he "could not assert that it is 
at least as likely as not that [the appellant's] psychiatric 
diagnosis is etiologically related to service or was manifest 
within one year of his discharge" without resorting to mere 
speculation.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, the 
examiner must explain the basis for such an opinion or the 
basis must otherwise be apparent in the Board's review of the 
evidence."  Jones v. Shinseki , No. 07-3060, slip op. at 6 
(Vet. App. March 25, 2010).  In other words, in cases such as 
this, where an examiner concludes that an opinion cannot be 
provided without resorting to speculation, it must "be clear 
in the examiner's remarks whether it cannot be determined 
from current medical knowledge that a specific in-service 
injury or disease can possibly cause the claimed condition, 
or that the actual cause cannot be selected from multiple 
potential causes."  Id at 7.  If not, "it is the Board's 
duty to remand for further development."  Id.  
Unfortunately, the basis for the examiner's conclusion is 
unclear.  Thus, a remand is necessary.  

Additionally, the Board notes that the record on appeal may 
be incomplete.  Pursuant to the Board's remand instructions, 
the RO requested clinical records from the VA Puget Sound 
Healthcare System and received clinical records dated to 
April 2008.  A review of these records indicates that the 
appellant thereafter relocated and indicated that he planned 
to seek his care at a VA facility in Salem, Oregon.  

The record on appeal does not contain clinical records of 
treatment subsequent to April 2008.  Although VA has a duty 
to obtain relevant records from a Federal department or 
agency, including records from VA medical facilities, it is 
the appellant's responsibility to provide VA with enough 
information to identify and locate existing records.  See 38 
C.F.R. § 3.159(c)(2)(i).  The appellant and his 
representative are advised that VA will seek to obtain 
records of treatment from the VA medical facility in Salem, 
Oregon.  If he has received treatment from another provider 
or VA medical facility, it is his responsibility to advise VA 
of the information needed to obtain those records.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA medical 
facility in Salem, Oregon, and request 
copies of treatment records pertaining to 
the appellant for the period from April 
2008 to the present.

2.  The appellant should be afforded a VA 
medical examination to evaluate the 
nature and etiology of any current 
psychiatric disability.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
appellant and reviewing his claims 
folder, the examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disorder identified on 
examination is causally related to the 
appellant's active service or any 
incident therein.  The report of 
examination must include a complete 
rationale for all opinions rendered.  If 
the examiner feels unable to provide the 
requested opinion without resorting to 
speculation, he or she must explain the 
basis of such conclusion.  

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim, 
considering all the evidence of record.  
If the benefit sought remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


